Title: To Alexander Hamilton from Stephen Girard, 26 February 1794
From: Girard, Stephen
To: Hamilton, Alexander


Philadelphia, February 26, 1794. “I have Sent to Bordeaux a new Ship … with a Cargo of Tobacco, Rice, Cotton, &c. That vessel arrived at her destination on the 13 day of July last and has been detained there for five Months, by an Embargo.… The Supercargo (my Brother John Girard a Citizen of the United States) … informs me that he had been forced to unload part thereof and … that the French Governement would take Possession of the Said Cargo. As the above vessel and Goods are my own Property I … hope You will … Take Such Steps therein as Justice and the Interest of a Citizen of the United States may requiere.”
